DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The objection to the title is withdrawn in view of the Examiner’s Amendment to the title below.  

Claim Interpretation
The recitation of a “small plane” in at least independent claims 1 and 6 is interpreted in view of at least Figs. 7, 9, & 11-13, ¶[0043], ¶[0048], and ¶[0059] of corresponding U.S. Patent Appl. Publ. No. 2021/0301417 as a facet (500) or (B) on the seed crystal (510).  
The 35 U.S.C. 112(f) interpretation of claims 1-2 and 6-7 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 1-14 is withdrawn in view of applicants’ claim amendments.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The title of the application has been amended as follows: 
Crystal raw material loading device comprising a plurality of receptacles arranged relative to a seed crystal bearing device and semiconductor crystal growth device comprising the same 

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a crystal growing device which includes a seed crystal bearing device placed above a crystal raw material loading device which comprises a plurality of receptacles arranged adjacent to each other horizontally in turn, a first one of the receptacles being arranged diagonally opposite to a distal end of a small plane defined by the seed crystal bearing device, from the first receptacle to a side of the first receptacle most proximal to the distal end of the small plane, a height of raw material carried by each of the receptacles decreasing in turn along a direction of the small plane from a proximal end to the distal end as recited in the context of independent claims 1 and 6.  Dependent claims 2-5 and 7-14 would be similarly allowable due to their dependence on claim 1 or 6.  
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2013/0263785 to Hsiung, et al. (hereinafter “Hsiung”) and U.S. Patent Appl. Publ. No. 2005/0016462 to Shunpei Yamazaki (“Yamazaki”).  In Figs. 1-7 and ¶¶[0024]-[0032] Hsiung teaches an embodiment of a physical vapor transport (PVT) system comprised of a crucible (1) comprised of a holder (20) which secures a seed crystal (90) above a source material (91) contained within a growth chamber (10).  A plurality of concentric gas-guiding elements (40) are attached to a floor of the growth chamber (10) and are centered below the seed crystal (90).  Then in Fig. 1 and ¶¶[0065]-[0079] as well as elsewhere throughout the entire reference Yamazaki teaches an embodiment of a system for thin film deposition comprised of a plurality of deposition cells (13) which are supported by a level block (18) and situated beneath a substrate (10).  However, the gas-guiding elements (40) in Hsiung are all centered along a central axis of the seed crystal (90) and the substrate (10) in Yamazaki is rotated during crystal growth.  Accordingly, Hsiung and Yamazaki do not teach, disclose, or reasonably suggest a crystal raw material loading device which is comprised of a plurality of receptacles arranged adjacent to each other horizontally with a first one of the receptacles arranged diagonally opposite to a distal end of a small plane defined by the seed crystal bearing device with a height of raw material carried by each of the receptacles decreasing in turn along a direction of the small plane from a proximal end to the distal end as recited in the context of independent claims 1 and 6.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714